Citation Nr: 0636092	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  00-00 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
residuals of fractures of the left distal and proximal tibia 
and distal fibula with shortening of the leg, varus 
deformity, and limitation of motion of the left ankle, 
currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for service-connected 
degenerative arthritis of the left knee, currently evaluated 
as 10 percent disabling.

3.  Entitlement to an extension of a temporary total 
evaluation under 38 C.F.R. 
§ 4.30 , based on the need for convalescence following 
surgery for the veteran's service-connected left leg 
disability beyond December 31, 1999.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from July 1986 to September 
1991. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in St. Louis, Missouri 
(the RO).

Procedural history

In a March 1992 rating decision, service connection was 
granted for residuals of fractures of the left distal and 
proximal tibia and the distal fibula with a half-inch 
shortening of the left leg, a 10 degree varus deformity, and 
a slight knee disability.  A 10 percent disability rating was 
assigned under Diagnostic Code 38 C.F.R. § 4.71a, 5262 
[impairment of tibia and fibula].  Service connection was 
also granted for a disability of the left ankle due to the 
tibia and fibula fractures and manifested by limitation of 
motion.  A 20 percent disability rating was assigned for the 
ankle disability under 38 C.F.R. § 4.71a, Diagnostic Code 
5271 [limitation of motion of the ankle]. 

In a May 1994 rating decision, the two left lower extremity 
disabilities were combined as one disability under Diagnostic 
Code 5262; a 30 percent disability rating was assigned 
therefore .

In a May 1999 rating decision, an increased rating for the 
service-connected left leg disability was denied.  The 
veteran perfected an appeal as to that denial.

In a December 1999 rating decision, a temporary 100 percent 
disability pursuant to 38 C.F.R. § 4.30 was assigned from 
October 29, 1999 to December 31, 1999.  
The veteran perfected an appeal as to the terminal date of 
the temporary total rating.

In September 2001, the veteran presented oral testimony at 
the RO before a Veterans Law Judge who is no longer employed 
at the Board.  In July 2006, the Board wrote to the veteran 
and informed that he had a right to another Board hearing 
because the Veterans Law Judge who presided over his 
September 2001 hearing is no longer at the Board.  In August 
2006, the veteran indicated that he did not want another 
hearing.

In July 2003, the Board remanded the veteran's claims for 
further development.  After this development was 
accomplished, in a March 2006 rating decision, service 
connection was granted for degenerative arthritis of the left 
knee, and a 10 percent disability was assigned under 
38 C.F.R. § 4.71a, Diagnostic Code 5003, effective December 
8, 1998.  See 38 C.F.R. § 4.25 (2006); see also Esteban v. 
Brown, 6 Vet. App. 259, 261(1994) [under VA regulations, 
separate disabilities arising from a single disease entity 
are to be rated separately]. 

A supplemental statement of the case (SSOC) was issued in 
March 2006 which indicated that a separate 10 percent 
disability rating for degenerative arthritis of the left knee 
had been granted; a rating in excess of 30 percent under 
Diagnostic Code 5262 was denied; and an extension of the 
temporary total evaluation beyond December 31, 1999 was also 
denied.  

The issue of entitlement to an extension of a temporary total 
evaluation under 38 C.F.R. § 4.30 beyond December 31, 1999 is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the VA Appeals Management Center (AMC) 
in Washington, DC.



FINDINGS OF FACT

1.  The medical evidence of record indicates that the current 
residuals of the fractures of the left tibia and fibula do 
not result in a nonunion of the left tibia and fibula with 
loose motion of the ankle requiring a brace. 

2.  The medical evidence of record indicates that the 
service-connected arthritis of the veteran's left knee is 
manifested by x-ray findings of arthritis, with normal or 
near normal range of motion identified.  

3.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to either of the veteran's service-
connected left leg disabilities that are the subject of this 
appeal, so as to render impractical the application of the 
regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for the 
veteran's residuals of fractures of the left distal and 
proximal tibia and distal fibula with shortening of the leg, 
varus deformity, and limitation of motion of the left ankle 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5262 (2006).

2.  The criteria for a rating in excess of 10 percent for the 
veteran's degenerative arthritis of the left knee have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.71, 
4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2006).

3.  The criteria for referral for increased disability 
ratings for the service-connected left leg disabilities on an 
extra-schedular basis are not met.  38 C.F.R. § 3.321(b)(1) 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking increased ratings for his two service-
connected left leg disabilities.  As is described elsewhere 
in this decision, the remaining issue on appeal, entitlement 
to an extension of a temporary total rating, is being 
remanded for further development.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2006).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in letters sent in 
February 2004, October 2004, March 2005, and January 2006, 
which were specifically intended to address the requirements 
of the VCAA.  The February 2004 and January 2006 VCAA letters 
advised the veteran "[t]o establish entitlement to an 
increased evaluation for your service-connected disability, 
the evidence must show that your service-connected condition 
has gotten worse."  February 2004 letter, page 5; January 
2006 letter, page 4.  Accordingly, the veteran was informed 
of the information and any medical or lay evidence not 
previously provided to VA that is necessary to substantiate 
the claims.

As for the evidence to be provided by the veteran, he was 
specifically advised in all of the VCAA letters to inform VA 
of medical evidence pertaining to his claimed disabilities 
and to submit VA Form(s) 21-4142, Authorization and Consent 
to Release Information to the Department of Veterans Affairs 
(VA), for each private or other non-VA doctor and medical 
care facility that treated him for his claimed disabilities.

Moreover, in the February 2004, March 2005, and January 2006 
VCAA letters, the veteran was informed that VA would provide 
medical examination or get a medical opinion if VA decided 
that it was necessary to make a decision on his claims.  [VA 
orthopedic examinations were conducted in January 1999, 
January 2000, August 2002, and February 2006.]

As for evidence to be obtained by VA, the February 2004, 
March 2005, and January 2006 VCAA letters advised the veteran 
that VA was responsible for getting relevant records from any 
Federal agency, to include records from the military, VA 
medical centers (including private facilities where VA 
authorized treatment), and the Social Security 
Administration.  The veteran was also informed that VA make 
reasonable efforts to get relevant records not held by a 
Federal agency, including records from state and local 
governments, private doctors and hospitals, and current or 
former employers.

Furthermore, the February 2004, October 2004, and March 2005 
VCAA letters specifically informed the veteran to submit any 
evidence in his possession that pertained to his claims.  
This request was unlimited; that is, it can reasonably be 
read to encompass any and all evidence in the veteran's 
possession.  The VCAA letters thus complied with the "give 
us everything you've got" requirement of 38 C.F.R. 
§ 3.159(b)(1) because the letters informed the veteran that 
he could submit or identify evidence other than what was 
specifically requested by VA.  

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
as the veteran's claim for an increased rating for a left leg 
disability was initially adjudicated by the RO in May 1999, 
prior to the enactment of the VCAA, compliance with the 
notice provisions of the VCAA was both a legal and practical 
impossibility.  VA's General Counsel has held that the 
failure to do so does not constitute error.  See VAOGCPREC 7-
2004.  

The veteran's claim was readjudicated by the AMC, following 
the issuance of VCAA letters in February 2004, October 2004, 
March 2005, and January 2006, and after that the veteran was 
allowed the opportunity to present evidence and argument in 
response.  See the SSOC issued in March 2006.  The Board 
accordingly finds that there is no prejudice to the veteran 
in the timing of the VCAA notice.  Moreover, the veteran has 
not alleged any prejudice.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006) [timing errors such as this do not have the 
natural effect of producing prejudice and, therefore, 
prejudice must be pled as to it].

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (2) and (3) are not at issue as service 
connection has already been granted for the residuals of 
fractures of the left distal and proximal tibia and distal 
fibula with shortening of the leg, varus deformity, and 
limitation of motion of the left ankle, and for degenerative 
arthritis of the left knee.  Moreover, as explained above, 
the veteran has received proper VCAA notice as to his 
obligations, and those of VA, with respect to his current 
levels of disability.  Additionally, the AMC addressed 
elements (4) and (5) in the March 2006 SSOC and in an April 
2006 Dingess letter.

In short, for reasons expressed above the Board concludes 
that there is no prejudice to the veteran in Board's 
considering these issues.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) [strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran]. 

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

The Board finds that all relevant evidence necessary for an 
equitable resolution of this issue has been identified and 
obtained.  The evidence of record includes service medical 
records, VA and private medical records, and reports of VA 
examinations, which will be described below.

The purpose of the July 2003 Board remand was to obtain 
private medical records.  For the most part, private medical 
records were obtained.  The board believes that all available 
medical records which are pertinent to the two increased 
rating claims have been obtained.  

As discussed below, the Board is remanding the claim of a 
temporary total evaluation under 38 C.F.R. § 4.30 beyond 
December 31, 1999 for the left leg disabilities to obtain 
additional records from the Mayo Clinic from 2000 and 2001 
because these records may have a bearing on the issue of 
extension of the temporary total evaluation beyond December 
31, 1999.  Since such treatment at the Mayo Clinic over five 
years ago, the veteran has undergone two VA examinations and 
several other physical examinations.  The primary concern 
with respect to claims for increased ratings is the current 
level of disability.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  There is no indication that medical records from 
the Mayo Clinic, relating as they do to surgery performed in 
October 1999, are pertinent to the current level of 
disability.  Cf. Brock v. Brown, 10 Vet. App. 155, 161-2 
(1997) [VA is not obligated to obtain records which are not 
pertinent to the issue on appeal]; see also Soyini, supra.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
issues has been consistent with the provisions of the VCAA.  

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  He has 
retained the services of a representative.  He had a hearing 
at the RO before a former Veterans Law Judge, a transcript of 
which has been associated with the veteran's claims file.  As 
was noted in the Introduction, the veteran was afforded the 
opportunity to have another Board hearing, which he declined.

Accordingly, the Board will proceed to a decision on the 
merits as to the two increased rating issues.

1.  Entitlement to an increased rating for service-connected 
residuals of fractures of the left distal and proximal tibia 
and distal fibula with shortening of the leg, varus 
deformity, and limitation of motion of the left ankle, 
currently evaluated as 30 percent disabling.

Relevant law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2006).

Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2006) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2006).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2006).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the VA Rating Schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2006).

Specific rating criteria

Diagnostic Code 5262 applies to impairment of the tibia and 
fibula.  A 30 percent rating is provided for malunion with 
marked knee or ankle disability.  To warrant the next higher 
rating of 40 percent, there must be nonunion with loose 
motion, requiring brace.  38 C.F.R. § 4.71a, Code 5262 
(2006).

Analysis

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether other rating codes are 
"more appropriate" than the ones used by the RO.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The veteran is currently assigned a 30 percent disability 
rating for residuals of fractures of the left distal and 
proximal tibia and distal fibula with shortening of the leg, 
varus deformity, and limitation of motion of the left ankle 
under Diagnostic Code 5262.  For reasons expressed 
immediately below, the Board concludes that rating this 
disability under Diagnostic Code 5262 is most appropriate in 
this case.  

In this case, there are both ankle and knee disabilities, and 
as discussed elsewhere in this decision the knee disability 
has recently been rated separately.  In addition, service 
connection is in effect for decreased sensation in the left 
lower leg, ankle and foot.  Thus, the Board's present inquiry 
is limited to musculoskeletal symptoms of the lower leg and 
ankle.  See 38 C.F.R. § 4.14 [avoidance of pyramiding].   

The medical evidence of record indicates that there is 
limitation of motion of the  veteran's left ankle, with 
resulting limitation of function.  The veteran finds to 
difficult to stand or to walk for extended periods of time.  
The left ankle is not ankylosed.  Ankylosis is "immobility 
and consolidation of a joint due to disease, injury, surgical 
procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
[citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)].   There is 
slight shortening of the left lower leg.  The August 2002 VA 
examiner reported that there was an approximate two-cms. 
shortening of the left leg, and the February 2006 VA examiner 
reported that the lengths of the two legs were near equal.  

Since there is a shortening of the left leg, the Board must 
consider the applicability of Diagnostic Code 5275.  However, 
preponderance of the medical evidence does not reflect that 
the veteran has a compensable shortening of the leg [1-1/4 
inches to 2 inches or (3.2 centimeters (cms.) to 5.1 cms.  

Additionally, the veteran and his representative have not 
suggested a more appropriate diagnostic code than Diagnostic 
Code 5262.  For these reasons the Board will evaluate the 
fracture residuals under that diagnostic code. 

Schedular rating

The 30 percent rating currently in effect under Diagnostic 
Code 5262 contemplates marked ankle disability as a result of 
malunion.  To establish entitlement to the next higher, and 
maximum, rating of 40 percent, there must be disability 
equivalent to nonunion of the tibia and fibula with loose 
motion or wearing a brace.

In this case, there is no indication of nonunion of the tibia 
and fibula since the October 1999 surgery at the may Clinic. 
VA X-rays taken in August 2002 and February 2006 do not 
reveal a nonunion of the tibia or fibula   Nor is there 
evidence of "loose motion" requiring the use of a brace.  The 
medical evidence of record rather indicates that no brace is 
required.  There is no other evidence of record which is 
suggestive of disability sufficient to warrant a 40 percent 
rating.  

DeLuca considerations

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  However, the Court has also held that where 
a diagnostic code is not predicated on a limited range of 
motion alone, such as with Diagnostic Code 5262, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 do not apply.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

In summary, the Board concludes that a 30 percent disability 
rating was correctly assigned under Diagnostic Code 5262.

For the sake of economy, the Board will simultaneously 
discuss referral of both left leg disabilities for 
consideration of extraschedular ratings below.

2.  Entitlement to an increased rating for service-connected 
degenerative arthritis of the left knee, currently evaluated 
as 10 percent disabling.

Relevant  law and regulations

The law and regulations generally pertaining to increased 
rating claims have been set out above and will not be 
repeated.

Specific rating criteria

Trauma-induced arthritis, substantiated by X-ray findings, 
shall be rated as degenerative arthritis under Diagnostic 
Code 5003.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010 
(2006).  Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriated diagnostic codes for the specific joint or 
joints involved.  [For the purpose of rating disability from 
arthritis, the knee is a major joint.  See 38 C.F.R. § 4.45 
(2006).]

In evaluating service-connected arthritis, the appropriate 
joint involved, the knee, is evaluated under Diagnostic Codes 
5260 and 5261, limitation of flexion and limitation of 
extension, respectively.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is X-ray evidence of arthritis.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2006).  

Limitation of flexion of a leg to 60 degrees is rated as 
noncompensable (zero percent disabling).  Flexion limited to 
45 degrees warrants a 10 percent evaluation, and flexion 
limited to 30 degrees warrants a 20 percent rating.  The 
highest available rating, 30 percent, is warranted when 
flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2006).

Limitation of extension of the leg to 5 degrees is rated 
noncompensable (zero percent disabling).  Extension limited 
to 10 degrees warrants a 10 percent evaluation.  Extension 
limited to 15 degrees warrants a 20 percent rating.  A 
30 percent rating is warranted when extension is limited to 
20 degrees.  A 40 percent rating is warranted when extension 
is limited to 30 degrees.  The highest available rating, 50 
percent, is warranted when extension is limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2006).

Normal extension and flexion of the knee is from 0 degrees to 
140 degrees.  See 38 C.F.R. § 4.71, Plate II (2006).

Analysis

Assignment of diagnostic code

The veteran's service-connected arthritis of the left knee is 
rated under Diagnostic Code 5003, degenerative arthritis.  
This rating is based on x-ray evidence of left knee 
arthritis.  

At the February 2006 VA examination, the veteran complained 
of a feeling of instability and giving way.  The Board has 
therefore explored the possibility of using Diagnostic Code 
5257 to rate the veteran's left knee disability.  However, 
Diagnostic Code 5257 is not applicable because of the absence 
of competent medical evidence of lateral instability or 
recurrent subluxation.  The report of the February 2006 VA 
orthopedic examination shows that the left knee was stable, 
with no evidence of medial collateral or anterior posterior 
cruciate ligaments being impaired.  The other VA examinations 
and various VA and private physical examination reflect no 
findings of instability or recurrent subluxation.

In short, the Board believes that the veteran's left knee 
arthritis is most appropriately rated under Diagnostic Codes 
5010-5003, with additional consideration of Diagnostic Codes 
5260-1.

Schedular rating

As explained in the law and regulations section above, 
traumatic arthritis is rated as degenerative arthritis under 
Diagnostic Code 5003.  In turn, Diagnostic Code 5003 rates 
based upon limitation of motion, in this case, Diagnostic 
Codes 5260 and 5261.    

At the February 2006 VA examination, the range of motion in 
the left knee was zero to 115 degrees without pain, which 
does not meet the criteria for a compensable evaluation under 
Diagnostic Codes 5260 and 5261.  

The ranges of motion reported in February 2006, although 
noncompensable, are the worst of record.  Reports of January 
1999, January 2000, and August 2002 VA examinations reveal 
that the range of motion in the left knee was from zero to 
140 degrees, i.e. normal.  Also, a June 2002 VA physical 
examination reveals that the veteran had "near normal" 
range of motion in the left knee.  An April 2001 VA physical 
examination indicates that the range of motion in the left 
knee was "good."  

Under such circumstances, the left knee arthritis is rated 10 
percent disabling based on noncompensable limitation of 
motion and X-ray evidence of arthritis.  
See 38 C.F.R. § 4.71, Diagnostic Code 5003.

DeLuca considerations

As discussed above, when a diagnostic code provides for 
compensation based solely on limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered.  38 C.F.R. §§ 4.40 and 4.45 (2006).  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

With respect to the arthritis of the left knee, there is no 
objective evidence of limitation of motion due to pain, 
weakness, incoordination, fatigability and the like which 
would allow for the assignment of additional disability.  The 
board acknowledges that the veteran complained of weakness 
with stiffness and fatiguability in the left knee at the 
January 1999 VA examination and of additional limitation of 
motion and functional impairment during flare-ups at the 
February 2006 VA examination.  However, the February 2006 
physical examination revealed that repetitive movement did 
not cause pain or change the range of motion in the left 
knee.  

The board additionally observes that service connection has 
been separately granted for neurological symptomatology of 
the left lower extremity.  To assign separate disability for 
such symptoms would constitute prohibited pyramiding.  See 
38 C.F.R. § 4.14 (2006).

In short, the medical evidence does not demonstrate 
functional loss which would enable the Board to assign 
additional disability under 38 C.F.R. §§ 4.40, 4.45, and/or 
4.59.

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

As was described in the Introduction, service connection was 
recently granted for left knee arthritis, and a 10 percent 
rating was assigned effective December 8, 1998.  The issue of 
the initial assignment of a separate 10 percent disability 
rating for degenerative arthritis of the left knee is 
therefore on appeal.  Staged ratings under Fenderson are 
therefore for consideration.  

In this case, there does not appear to have been an increase 
of symptoms of the left knee arthritis since service 
connection was awarded.  As noted above, the veteran has not 
had any limitation of flexion or extension in the left knee 
that would warrant a compensable rating under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 or Diagnostic Code 5261 at ant 
time since December 8, 1998.  Indeed, the more remote 
examinations indicate virtually normal ranges of motion.

For these reasons, the Board concludes that a 10 percent 
rating was properly awarded for the veteran's left knee 
disability, effective as of the date service connection was 
granted.. 

Extraschedular evaluation

In the December 1999 Statement of the Case (SOC) and the 
March 2006 SSOC, the RO and AMC, respectively, considered the 
matter of referral of the issue of an increased rating for 
the service-connected left leg disability for consideration 
of an extraschedular rating.  The Board will do likewise.

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  Under 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in 
the first instance.  See also VAOPGCPREC 6-96.  However, the 
Board can address the matter of referral of this matter to 
appropriate VA officials.

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2006).

The Board has been unable to identify an exceptional or 
unusual disability picture, and neither has the veteran nor 
his representative.  The record does not show that the 
veteran has required frequent hospitalizations for either 
service-connected disability on appeal.  The veteran 
underwent surgery in October 1999, and is discussed elsewhere 
in this decision he was compensated at the 100 percent rate 
pursuant to 38 C.F.R. § 4.30 effective from October 29, 1999, 
to December 31, 1999.  It also appears that he also had a 
procedure done at Johns Hopkins Hospital in 2004.  The Board 
does not consider two hospitalizations since the veteran left 
service in 1991 to be frequent.

Additionally, while the veteran is currently unemployed and 
apparently quit his last job as a teacher due to his service-
connected disabilities, there is no indication that either 
service-connected disability markedly interferes with 
employment, beyond the level contemplated in the currently 
assigned disability ratings.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  

In addition, there is no evidence in the medical records of 
an exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.  For 
these reasons, the Board has determined that referral of the 
case for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

The Board wishes to make it clear that it has no doubt that 
the two service-connected disabilities cause the veteran 
considerable problems.  However, as discussed above he in 
receipt of 30 percent and 10 percent ratings therefor.  In 
addition, he is in receipt of another 10 percent rating for 
associated neurological symptoms, as well as another 10 
percent rating for scars and skin problems associated with a 
donor site graft.  The combined rating for all of these 
disabilities is 50 percent.  The evidence does not indicate 
that referral for extraschedular consideration is warranted 
under such circumstances.


ORDER

Entitlement to an increased disability rating for the 
veteran's service-connected residuals of fractures of the 
left distal and proximal tibia and distal fibula with 
shortening of the leg, varus deformity, and limitation of 
motion of the left ankle, is denied.

Entitlement to an increased disability rating for the 
veteran's service-connected degenerative arthritis of the 
left knee is denied.



REMAND

3.  Entitlement to an extension of a temporary total 
evaluation under 38 C.F.R. § 4.30 beyond December 31, 1999.

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
claim must be remanded for further development.

Reason for remand

In a January 2000 statement, a doctor at the Mayo Clinic 
indicated that the veteran would be receiving follow-up 
treatment in 2000 from his October 1999 surgery.  In October 
2004, the veteran authorized the release of treatment records 
from the Mayo Clinic from October 1999 to 2001.  The AMC only 
requested records from the Mayo Clinic for 1999, and the Mayo 
Clinic only provided records for that period.  As the issue 
on appeal involves entitlement to an extension of the 
temporary total evaluation under 38 C.F.R. § 4.30 beyond 
December 31, 1999, records from the Mayo Clinic in 2000 are 
obviously relevant.

Accordingly, these issues are REMANDED for the Veterans 
Benefits Administration (VBA) for the following actions:

1.  VBA should request the veteran's 
records from the Mayo Clinic for 2000 and 
2001.  Any such records so obtained 
should be associated with the veteran's 
VA claims folder.

2.  After undertaking any additional 
development action it deems to be 
appropriate, VBA should readjudicate the 
veteran's claim of entitlement to an 
extension of a temporary total evaluation 
under 38 C.F.R. § 4.30 beyond December 
31, 1999.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the issue the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).




____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


